                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF HAWAI‘I

    RUPERT BROWNE,                              Case No. 19-cv-00460-DKW-KJM

                   Plaintiff,                   ORDER (1) GRANTING
                                                DEFENDANTS’ MOTION TO
           v.                                   DISMISS, AND (2) ALLOWING
                                                PARTIAL LEAVE TO AMEND
    CITY AND COUNTY OF HONOLULU,
    et al.,

                   Defendants.



          Defendants City and County of Honolulu (City) and the Honolulu Police

Department (HPD)1 move for dismissal of certain claims in the Complaint on

various grounds. Although the foregoing motion was scheduled for a hearing,

Plaintiff Rupert Browne did not file a response, or, for that matter, anything,

related to the same. Having independently reviewed the City Defendants’

requested relief, the Court finds that their arguments have merit and, therefore,

GRANTS the motion to dismiss. Nonetheless, because some of the deficiencies

in the Complaint may be correctable, the Court provides Plaintiff with limited

leave to amend, as set forth below.




1
    Collectively, the “City Defendants.”
                          RELEVANT BACKGROUND

      On July 15, 2019, in State court, Browne initiated this case with the filing of

a Complaint against the City Defendants, as well as Chief of Police Susan Ballard

and Lieutenant Samuel Jacso in both their individual and official capacities.

Browne alleges that the Defendants, collectively, injured him through negligence

(Count One), an unreasonable search and seizure (Counts Two and Six),

discrimination (Counts Three and Five), and a civil rights deprivation (Count Four)

in violation of federal and State law.

      After the City Defendants removed Browne’s Complaint to this Court, they

filed the instant motion to dismiss. Dkt. No. 6. The City Defendants seek

dismissal of Browne’s federal claims on the grounds that the City cannot be held

liable under applicable federal law, and the Complaint fails to allege acts directly

attributable to the City. Next, the City Defendants seek dismissal of Browne’s

State claims on the grounds that the Complaint fails to indicate whether Jacso was

acting in the scope of his employment with the City, and the Hawai‘i Constitution

does not recognize a claim for personal damages. The City Defendants also argue

that the official capacity claims against Ballard and Jacso should be dismissed

because the claims are, in reality, against the City and, thus, are duplicative.




                                           2
Finally, the City Defendants move for dismissal of the HPD as a defendant on the

ground that it and the City are not separate entities.

      A hearing was set to take place on the motion to dismiss on October 18,

2019. Dkt. No. 7. Pursuant to Local Rule 7.2, therefore, a response to the

motion was due on or before September 27, 2019. No response was filed by that

deadline and one has still not been filed as of the date of this Order. After the

City Defendants did not file a reply and after review of the motion to dismiss, the

Court elected to vacate the October 18 hearing date. Dkt. No. 10. This Order

now follows.

                            STANDARD OF REVIEW

      Federal Rule of Civil Procedure 12(b)(6) authorizes the Court to dismiss a

complaint that fails “to state a claim upon which relief can be granted.” Rule

12(b)(6) is read in conjunction with Rule 8(a), which requires “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P.

8(a)(2). Pursuant to Ashcroft v. Iqbal, “[t]o survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim

to relief that is plausible on its face.’” 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In addition, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to


                                            3
legal conclusions.” Id. Accordingly, “[t]hreadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id.

(citing Twombly, 550 U.S. at 555). Rather, “[a] claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Factual allegations that only permit the court to infer

“the mere possibility of misconduct” do not show that the pleader is entitled to

relief as required by Rule 8(a)(2). Id. at 679.

      When a complaint fails to state a plausible claim, leave to amend should be

given when “justice so requires.” Fed.R.Civ.P. 15(a)(2). Justice does not

require leave to amend when (1) it would prejudice an opposing party, (2) it is

sought in bad faith, (3) it would produce an undue delay in litigation, (4) it would

be futile, or (5) there has been repeated failure to cure a deficiency. Abagninin v.

AMVAC Chem. Corp., 545 F.3d 733, 742 (9th Cir. 2008); AmerisourceBergen

Corp. v. Dialysist West, Inc., 465 F.3d 946, 951 (9th Cir. 2006).

                                   DISCUSSION

      The Court addresses each of the City Defendants’ four arguments in turn.

First, the City Defendants argue that the federal claims against the City should be

dismissed because the City cannot be held liable for the alleged constitutional


                                           4
violations of its employees, and the Complaint fails to allege any conduct directly

attributable to the City. The Court agrees. Review of the factual allegations in

the Complaint reflects that none of the same are asserted directly against the City.

Instead, they are all asserted against HPD police officers such as Jacso.

Therefore, because Browne’s claims against the City under Sections 1981 and

1983 of Title 42 must allege a constitutional violation resulting from an official

policy or custom of the City, Fed’n of African Am. Contractors v. City of Oakland,

96 F.3d 1204, 1216 (9th Cir. 1996), and they do not, the motion to dismiss is

granted in this regard. Nonetheless, because this pleading deficiency may be

correctable, albeit not evidently from what has been alleged so far, the Court

allows Browne leave to amend his federal claims against the City.

      Second, the City Defendants argue that the State law claims against the City

should be dismissed because (1) a claim for personal damages is not recognized

with respect to alleged violations of the Hawai‘i Constitution, and (2) the

Complaint does not indicate whether Jacso was acting in the scope of his

employment for purposes of Browne’s negligence claim. The Court agrees. As

to the claims brought under the Hawai‘i Constitution, as the City Defendants

assert, Hawai‘i courts have not recognized a claim for personal damages with

respect to alleged State constitutional violations. See Figueroa v. State, 604 P.2d


                                           5
1198, 1205-07 (Haw. 1979) (concluding that Hawai‘i has not waived its sovereign

immunity for claims seeking money damages for violations of the State

Constitution); see also Davis v. Abercrombie, 2014 WL 3809499, at *16 (D. Haw.

July 31, 2014) (predicting that the Hawai‘i Supreme Court would not recognize a

damages claim arising under the State Constitution). As a result, the motion to

dismiss is granted with respect to the State constitutional claims asserted against

the City. Further, leave to amend those claims would be futile, given the law set

forth above.

       As for the negligence claim, the Court agrees that fair review of the

Complaint fails to indicate whether Browne intends to allege that the HPD police

officers, including Jacso, were acting within the scope of their employment when

they committed the acts alleged. Thus, the Court grants the motion to dismiss to

the extent that the negligence claim fails to place the City on notice of whether the

allegations plausibly allege a claim against it. Nonetheless, Browne may have

leave to amend his allegations to clarify whether the HPD police officers were

acting in the scope of their employment or not.2




2
 In that regard, the Court observes that, if appropriate, Browne may plead this claim in the
alternative. See, e.g., Thourot v. Tanuvasa, 2011 WL 2160610, at *5-6 (D. Haw. May 31, 2011)
(explaining the differences between the alternative claims of negligent supervision and
respondeat superior, and finding that the plaintiff failed to plead facts supporting either).
                                              6
      Third, the City Defendants argue that the official capacity claims against

Ballard and Jacso should be dismissed as duplicative of the claims asserted against

the City. The Court agrees that these claims should be dismissed. This is

because an official capacity claim is treated as a claim against the governmental

entity of which an official is an agent, and thus, “‘the entity’s policy or custom

must have played a part in the violation of federal law.’” Hafer v. Melo, 502 U.S.

21, 25 (1991) (quoting Kentucky v. Graham, 473 U.S. 159 (1985)) (internal

quotation omitted). As a result, the motion to dismiss is granted in this regard.

Further, leave to amend is inappropriate because amendment would be futile.

Therefore, the official capacity claims against Ballard and Jacso are dismissed with

prejudice.

      Fourth, the City Defendants argue that the HPD should be dismissed as a

defendant in this case because the Department and the City are not separate legal

entities. The Court agrees. Dowkin v. Honolulu Police Dep’t, 2010 WL

4961135, at *3 (D. Haw. Nov. 30, 2010) (treating claims against the HPD as

claims against the City because the HPD is not an independent legal entity).

Further, leave to amend is inappropriate because amendment would be futile.

Therefore, the HPD is dismissed from this case.




                                           7
      Finally, in the motion to dismiss, the City Defendants assert that the website

for the Hawai‘i State Bar Association (SBA) reflects that counsel for Plaintiff,

Christopher S.B. Woo, has been “suspended.” Dkt. No. 6-1 at 2. Given the

nature of this assertion, the Court has independently reviewed the SBA’s website.

As of the date of this Order, i.e., October 10, 2019, the SBA’s website states that

Attorney Woo’s license status is “[a]ctive[.]” However, so this matter can be

clarified for purposes of this litigation, the Court ORDERS Attorney Woo to

file, within seven (7) days of entry of this Order, a notice advising whether he

will continue to represent Browne going forward and, if so, whether he is

licensed and authorized to do so. Failure by Attorney Woo to file such a notice

will result in the issuance of an Order to Show Cause.

                                  CONCLUSION

      For the reasons set forth herein, the motion to dismiss, Dkt. No. 6, is

GRANTED. Browne is provided leave to amend the Complaint to the extent set

forth herein. Browne may have until November 12, 2019 to file an amended




                                          8
complaint. Failure to file an amended complaint by that date will result in this

case proceeding with what remains of the current Complaint, Dkt. No. 1-2.

      IT IS SO ORDERED.

      Dated: October 10, 2019 at Honolulu, Hawai‘i.




Rupert Browne v. City & County of Honolulu, et al; Civil No. 19-00460 DKW
KJM; ORDER (1) GRANTING DEFENDANTS’ MOTION TO DISMISS,
AND (2) ALLOWING PARTIAL LEAVE TO AMEND




                                         9
